Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites that the build powder is bindable by the binder, while the support powder is substantially not bindable by the binder.  This feature is not described in the specification.  This language “substantially not bindable“ is not found in the specification.   The specification states that the support powder is “far less strongly bindable.”  Based on a broadest reasonable interpretation standard (See MPEP 2111), these are considered to mean two different things.  The scope of claim 1 is different from what was previously described.




Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 requires that Claim 1 requires that the “said build powder is bindable by said binder and said support powder is substantially not bindable by said binder.”  This limitation is not enabled by the specification.  
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  These factors are considered now. 
per se is not considered as a non-enabling.  The claims are directed to a process of making an object using various powders and binder.  However the scope of the invention is in question wherein the “said build powder is bindable by said binder and said support powder is substantially not bindable by said binder.”   This limitation is not found in the specification.  The scope of this limitation cannot be determined from the specification.  There is no description of what is meant by “substantially” not bindable.  If this refers to some degree of binding, then applicant has chosen not to describe it. 
(B) The nature of the invention.  The skilled artisan would understand the nature of the process as a whole, but would not understand the nature of the limitation that the “said build powder is bindable by said binder and said support powder is substantially not bindable by said binder.”   There is no description as to what criteria should be used to determine how “bindable” one material is over another, with a given binder.  Does this refer to a relative ease with which the material are bound?  Does it refer to some measure of mechanical strength of binded materials?  If so, what means is to be used to measure?  Does it refer to a relative ease of removal of the binder at a later time?  No direction is given whatsoever as to what this term means.  The metes and bounds of claim 1 cannot be determined.  
(C) The state of the prior art.  The prior art described various methods of manufacturing objects, but does not describe methods of determining what powders are “substantially not bindable” by various binders.  This limitation is not found in the prior art.   
(D) The level of one of ordinary skill.  The skilled artisan would be able to understand the methods of forming an object per se, but not that the “said build powder is bindable by said binder and said support powder is substantially not bindable by said binder.”   
(E) The level of predictability in the art.  Predictability of the art is not considered to affect enablement in this case.  The art is predictable.  

(G) The existence of working examples.  Several examples are provided by applicant.   These are not considered to define the vague terms included in the claim, which does not specify any actual material to be used.
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.   The skilled artisan is left to determine both the meaning of “substantially not bindable by said binder” and how to measure this amongst different powders.  This is an untenable burden to even determine whether or not a process would read on what is claimed or not.  
When all of the factors are considered as a whole, the claim is not enabled by the specification.  
	Each of claims 2-20 depends from claim 1 and is therefore also not enabled by the specification.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

support powder is substantially not bindable by said binder.”  This limitation is indefinite.  In this case, there is no description as to what criteria should be used to determine how “substantially not bindable” one material is over another, with a given binder.  Does this refer to a relative ease with which the material are bound?  Does it refer to some measure of mechanical strength of binded materials?  If so, what means is to be used to measure?  Does it refer to a relative ease of removal of the binder at a later time?  No direction is given whatsoever as to what this term means.  The metes and bounds of claim 1 cannot be determined.  
	Each of claims 2-20 depends from claim 1 and is therefore also indefinite.  

Claim 4 describes that the build powder and the support powder remain substantially as solid particles.  The term “remain substantially as solid particles” renders the claim indefinite.  The term "substantially as solid particles" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  There is no description in the specification as to what degree of solidity is referred to by “substantially as solid particles.”  Or is the term “substantially” meant to limit the verb “remain?”  If so, it is unclear what degree of remaining solid would constitute “substantially” remaining.  The metes and bounds of claim 4 can only be determined subjectively.  

Claim 5 recites the limitation "the binding properties."  There is insufficient antecedent basis for this limitation in the claim.  It is unclear what is meant by “the binding properties.”  There are no properties mentioned prior to this, and further it is not known what “properties” refers to in this case.  The metes and bounds of claim 5 are unclear.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0316149 A1 (hereinafter “Atkins”).
Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2013/0316149 A1 (hereinafter “Atkins”).
	Regarding claim 1, Atkins teaches a method of forming an object having three dimensional shape (See title, SUMMARY OF THE INVENTION, or Figs. 1-12).  Atkins teaches that the object may include an unitary body that has zones of infiltrated metal matrix material, that has compositional gradients between a first and second zone (see SUMMARY and Fig. 9), and thus meets the limitation wherein said object has a “three dimensional target shape.”  
Atkins teaches that the method includes depositing one or more materials in successive layers, and selectively bonding one or more materials in each layer (see SUMMARY).  Atkins further describes that such a method includes a mold, with one or more matrix materials in a mold, and an infiltration material that is “also called a binder” (see [0049]-[0050]).  Atkins teaches that parts such as drilling tools may be formed in the mold (see [0052]).  Atkins teaches that the forming the mold by a 3D printing 2 (see [0080]).  Atkins teaches that a machine which can print different materials is used to print a matrix material and a mold material in one layer of the work (see [0091]).  
Atkins teaches that a “release layer” may be printed in order to prevent the molten infiltration material (binder) from infiltrating into the mold in the infiltration step ([0099]), thus assisting “releasing” the part from the mold.  Atkins teaches that when the mold material is printed with the matrix material, these form a unitary structure ([0100]).  
The “mold material” of Atkins meets the limitation of a “support” in this case, and the matrix material meets the limitation of a “build material.”  The molten infiltrant that infiltrates the matrix material is literally taught as a “binder” by Atkins.  Releasing the part from the mold meets the limitation of separating the object from the support powder.  
Regarding wherein the “said build powder is bindable by said binder and said support powder is substantially not bindable by said binder,” the examiner notes that this limitation is indefinite.  Atkins teaches that a “release layer” may be printed in order to prevent the molten infiltration material (binder) from infiltrating into the mold in the infiltration step ([0099]), and thus it is believed that the matrix material would be “not bindable” compared with the mold material at least because Atkins teaches that the binder desirably does not infiltrate the mold material (thus not acting as a binder there).  
Alternatively, Atkins teaches that the mold material may be SiO2 (see [0080]), and because this is the same material disclosed by applicant for the same purpose, it is believed that this property would be present inherently in the method.  The same composition (SiO2) as taught by applicant for the same purpose cannot have different properties.  MPEP 2112.01.  
Regarding claim 2, Atkins teaches the same material (SiO2) may be used for the mold material powder [0080] that applicant describes is the support powder.  Thus the property of being pourable is 
Regarding claim 3, Atkins teaches that the infiltrant (binder) infiltrates the matrix material and preferably does not infiltrate the mold material ([0099]).  This is believed to meet the limitation of the claim.  Further, Atkins teaches the same material (SiO2) may be used for the mold material powder [0080] that applicant describes is the support powder.  
Regarding claim 4, the examiner notes that the claim is indefinite.  Please see rejection grounds above.  Atkins teaches an infiltration process ([0099]).  This would be understood by the skilled artisan to not include a melting of the matrix powder or of the support powder.  
Regarding claim 5, the examiner notes that the claim is indefinite.  Please see rejection grounds above.   Atkins teaches that the infiltrant (binder) is molten (see [0099]).  This is believed to “activate binding properties” of the binder.    
Regarding claim 6, Atkins teaches that the bit body that is formed may be a steel bit body (see [0004]-[0005]).  Atkins teaches that the infiltrant (binder) may be various metal alloys (see [0006] and [0050]).  
Regarding claim 7, Atkins teaches that the infiltration material (binder) may be in the form of a powder that is then loaded in solid form, followed by heating to melt it (see [0066] and Fig. 3).  
Regarding claim 8, Atkins teaches that the bit body that is formed may be a steel bit body (see [0004]-[0005]), thus envisioning a matrix material comprising iron powder.  Atkins teaches that the mold material may be a SiO2 powder (see [0080]).  Atkins teaches that steel alloys may be poured into the infiltration mold (see [0010]), thus envisioning a molten iron-carbon alloy.  
.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atkins as applied to claim 1 above, and further in view of US 2015/0210010 A1 (hereinafter “Napadensky”) and US 4,472,091 (hereinafter “Callahan”).
	Regarding claim 10, Atkins is applied as stated above.  Atkins does not teach using an apparatus as claimed.  Atkins does not particularly specify the apparatus that is to be used.  
	Napadensky teaches a system for solid freeform fabrication using a plurality of materials (see title, Fig. 1). Napadensky describes the apparatus at [0161]-[0188] and Fig. 1).  Napadensky teaches that the apparatus includes a frame (28), a container (30), a build powder pourer (21, 21a thru d), having a dispensing opening, and that moves in three dimensions.  Napadensky teaches that the frame actuates in three dimensions relative to the container (Fig. 1), thus describing the “pourer-movement” assembly as claimed.  Napadensky teaches a computing assembly including an input that controls the operation of the apparatus (Fig 1).  Napadensky teaches that the apparatus solves the problem of limited throughput and limited materials (see [0018]).  

	Callahan teaches an apparatus for metering dry powder (see title, Background and Summary of the Invention, or Fig. 1).  Callahan teaches that the apparatus includes a powder dispenser with an opening, covered by a plug rod, which is actuated as necessary in order to dispense the powder (see Fig. 1, and Background and Summary).  Callahan teaches that the use of the actuated plug rod allows the dry powder to be supplied in reliable, controlled amounts (see Background and Summary).  
It would have been obvious to one of ordinary skill in the art at time of invention to have practiced the method of Atkins, and to have used in that method the apparatus of Napadensky, because  Napadensky teaches that the apparatus solves the problem of limited throughput and limited materials (see [0018]), and further to have replaced the valves or pumps taught by Napadensky for controlling powder flow with the plug rod actuated assembly as taught by Callahan, because Callahan teaches that the use of the actuated plug rod allows the dry powder to be supplied in reliable, controlled amounts (see Background and Summary).  
Regarding claim 11, Napadensky teaches refill tanks 50 (Fig. 1).
Regarding claims 12-14, Napadensky teaches a number of different pourers 21a thru 21d connected with refill tanks 50 (Fig. 1).  
	Regarding claim 15-16, Callahan teaches that the plug rod is actuated vertically (see Fig. 1, Background and Summary).  
	Regarding claim 17, Callahan teaches that the plug rod is oscillated to ensure the powder flows (see Fig. 1, Background and Summary).  

.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,391,713. Although the claims at issue are not identical, they are not patentably distinct from each other because Applicant’s prior patent claim 1 differs from instant claim 1 in that the patent describes that the support powder is not wettable by the binder while the build powder is wettable.  In the context of instant claim 1, the skilled artisan could conceive that the patented limitations on wettability of a binder specifically would mean that the build powder is binded, whereas the support powered is not binded.  
The claim limitations of applicant’s patented claims 1-13 are considered to substantially match the rest of applicant’s instant claims.  For example instant claim 10 is taught by patent claim 1.  Instant claim 2 is taught by patent claim 2, and so on.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734